Rose, J. (dissenting).
While I am in complete agreement with the majority in all other respects, I disagree that a public school district is an “education corporation” subject to Executive Law § 296 (4). Instead, a school district enjoys a unique status as a “municipal corporation” {see General Construction Law § 66 [2]), and the classification of corporations found in the General Construction Law persuades me that the Legislature did not intend Executive Law § 296 (4) to apply to school districts {see General Construction Law § 65 [a] [1]; [b] [1]; [c] [2]; § 66 [6]). As noted by the Second Department, these statutory classifications of “municipal corporation” and “education corporation” are mutually exclusive, and school districts are not subject to Executive Law § 296 (4) {see Matter of East Meadow Union Free School Dist. v New York State Div. of Human Rights, 65 AD3d 1342, 1343 [2009], lv denied 14 NY3d 710 [2010]).*
In declining to apply the General Construction Law to Execu*277tive Law § 296 (4), the majority relies upon the general purpose of the Human Rights Law to eliminate discrimination in “educational institutions” pursuant to Executive Law § 290, together with General Construction Law § 110, which provides that “[t]his chapter is applicable to every statute unless its general object, or the context of the language construed, or other provisions of law indicate that a different meaning or application was intended.” While I certainly agree that the Human Rights Law is to be construed liberally (see Executive Law § 300), “even a remedial statute must be given a meaning consistent with the words chosen by the Legislature” (Enright v Eli Lilly & Co., 77 NY2d 377, 385 n 1 [1991], cert denied 502 US 868 [1991]).
There is nothing within the general object or the language of Executive Law § 296 (4) to suggest that school districts were intended to be included within the phrase “an education corporation or association which holds itself out to the public to be non-sectarian and exempt from taxation pursuant to the provisions of article four of the real property tax law.” To the contrary, the restrictive clause introduced by the relative pronoun “which” indicates that school districts are not included as, instead of holding themselves out to the public to be nonsectarian (implying that they have a choice), they are constitutionally required to be nonsectarian (see NY Const, art XI, § 3). Further, there is nothing within Executive Law § 296, or elsewhere in the Human Rights Law, that defines the term “educational institution” as used in Executive Law § 290 or suggests that it is meant to include school districts. Rather, the term is defined in the Education Law as “any . . . institution of posi-secondary grade subject to the visitation, examination or inspection by the state board of regents or the state commissioner of education and any business or trade school in the state” (Education Law § 313 [2] [a] [emphasis added]). Had the Legislature intended to include school districts within the provisions of Executive Law § 296 (4), it certainly knew how to do so (see e.g. Executive Law § 296 [15], [16]). In the absence of anything to preclude application of the General Construction Law, I would, upon our de novo review, grant the petition, annul the determination and dismiss the administrative complaint.
Peters, J.E, Spain and Egan Jr., JJ., concur with Stein, J.; Rose, J., dissents in a separate opinion.
Ordered that the order is vacated, on the law, without costs; petition reinstated, matter deemed transferred to this Court for *278de novo review, and, upon said review, determination modified, by reducing the amount awarded for compensatory damages to respondent Amelia Kearney from $200,000 to $50,000; and, as so modified, confirmed.

 This ruling by the Second Department, which the Court of Appeals has declined to review, has resulted in a troubling disparity in the application of the statute. In its brief, respondent State Division of Human Rights advises that it no longer applies the statute within the Second Department while continuing to process complaints against public school districts in the other Departments, resulting in an unequal application of the law.